17-1829
     Yan Rong Liu v. Barr
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A075 605 166
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROSEMARY S. POOLER,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   YAN RONG LIU,
14            Petitioner,
15
16                     v.                                        17-1829
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
26                                     General; Claire L. Workman, Senior
27                                     Litigation Counsel; John B. Holt,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, DC.
32
 1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Yan Rong Liu, a native and citizen of the

6    People’s Republic of China, seeks review of a May 18, 2017,

7    decision of the BIA affirming a March 22, 2016, decision of

8    an Immigration Judge (“IJ”) denying Liu’s motion to reopen

 9   her removal proceedings.          In re Yan Rong Liu, No. A 075 605

10   166 (B.I.A. May 18, 2017), aff’g No. A 075 605 166             (Immig.

11   Ct.   N.Y.   City   Mar.    22,   2016).   We   assume   the   parties’

12   familiarity with the underlying facts and procedural history

13   in this case.

14         We review the agency’s denial of Liu’s motion to reopen

15   for abuse of discretion, and review the agency’s factual

16   findings regarding country conditions under the substantial

17   evidence standard.         Jian Hui Shao v. Mukasey, 546 F.3d 138,

18   168–69 (2d Cir. 2008).

19         It is undisputed that Liu’s 2015 motion to reopen was

20   untimely because her removal order became final in 2001.

21   See 8 U.S.C. § 1229a(c)(7)(C)(i)(setting 90-day filing

22   period for motions to reopen); 8 C.F.R.

                                          2
 1   § 1003.23(b)(1)(same).          Although this time limitation does

 2   not apply if the motion to reopen is “based on changed

 3   country conditions” since the time of the original hearing,

 4   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.23(b)(4)(i),

 5   as discussed below, the agency’s conclusion that Liu failed

 6   to establish such a change is supported by substantial

 7   evidence, see Jian Hui Shao, 546 F.3d at 169.

 8         The   agency     reasonably       concluded      that    Liu     did    not

 9   establish a material change in country conditions because her

10   evidence     revealed         that    the      Chinese      government        has

11   continuously    repressed        Christians,        especially   members       of

12   unregistered     churches,       since      before     2001,   with     varying

13   degrees of restriction.          In re S-Y-G-, 24 I. & N. Dec. 247,

14   253   (B.I.A.        2007)     (“In    determining         whether     evidence

15   accompanying    a     motion    to    reopen    demonstrates       a   material

16   change in country conditions that would justify reopening,

17   [the agency] compare[s] the evidence of country conditions

18   submitted with the motion to those that existed at the time

19   of the merits hearing. . . .”).                     Liu’s argument that the

20   evidence “clearly demonstrated” a change in conditions is

21   without     merit.      The    agency       cited    extensively       to    Liu’s

22   submissions,        which      demonstrated         that    conditions        for

                                             3
 1   Christians in China were generally poor, and while conditions

 2   varied over the years, there was not a marked deterioration.

 3   See id. at 257 (“Change that is incremental or incidental

 4   does not meet the regulatory requirements for late motions of

 5   this type.”).

 6       Moreover, Liu’s evidence was insufficient to establish

 7   changed conditions since 2001 because it largely documented

8    country conditions from 2013 to 2015.             Even so, the agency

9    properly    took   administrative      notice    of   State    Department

10   reports to conclude that conditions for Christians in China

11   have not worsened.      See Yang v. McElroy, 277 F.3d 158, 163

12   n.4. (2d Cir. 2002)(per curiam)(“It is well-settled that the

13   [agency] has the authority to take administrative notice of

14   current events bearing on an applicant’s well-founded fear of

15   persecution”); Burger v. Gonzales, 498 F.3d 131, 135 (2d Cir.

16   2007) (explaining that due process concerns arise “where

17   administratively noticed facts are the sole basis” for the

18   denial of relief).

19       Given    the   absence   of   evidence      demonstrating     changed

20   conditions, the agency did not abuse its discretion in denying

21   Liu’s   motion     to   reopen    as    untimely.        See     8 U.S.C.

22   § 1229a(c)(7)(C); 8 C.F.R. § 1003.23(b)(1), (4)(i).               Because

                                        4
 1   the agency’s timeliness ruling is dispositive, we do not reach

 2   the agency’s alternative holding regarding Liu’s prima facie

 3   eligibility for asylum.    See 8 U.S.C. § 1229a(c)(7)(C)(i);

 4   INS v. Bagamasbad, 429 U.S. 24, 25 (1976)(per curiam).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All motions and requests for oral argument are in

 7   this petition is DENIED and all stays are VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   5